DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.
Status of the claims
Amendments to claims 1, 9 and 14 have been entered.
Accordingly, claims 1-14 are currently pending. 
Response to Remarks
The Examiner has reexamined the amended claims.  Applicant and the inventor are invited to schedule an interview to clarify the invention.  
The Examiner withdraws the 112f claim interpretation.  
During interview dated 12/31/2021, the Examiner made suggestions based on the received Remarks dated 12/13/2021 as well as the conversation had in the interview.  The Examiner advised Applicant to make sure that there was support for the suggestions.  The amendment to Figure 4A is considered new matter and not entered.  

Drawings
The amended drawing of figure 4A dated January 25, 2022 is not entered because said drawing introduces new matter.
The amendment to drawing Fig. 4a appears to have been incorrectly made based on the disclosure provided for in the specification at Paragraph 31 which states “Using system 400, an artificial increase in distance is made using the two FMCW signals from the FMCW chirp generator 382, both signals being located at a first location, and controlling the shift (delta time) between them. The FMCW1 is transmitted to an object located at a second location at a distance R from the first location. The delayed FMCW2 is transmitted to the object, and the returned signal is mixed with a returned signal from the non-delayed FMCW1 waveform. Doing so results in a higher beat frequency, which does not require a larger bandwidth (emphasis added).”
Item 400 actually corresponds to Fig. 4C which is reproduced below – 

    PNG
    media_image1.png
    762
    975
    media_image1.png
    Greyscale

The Examiner should first point out that Figure 4C is incorrectly drawn and objected to for the following reasons.  Regarding Para. 31 and the language “The FMCW1 is transmitted to an object,” it appears that Applicant is trying to show that the FMCW1 is being transmitted to an object by showing in Fig. 4C that FMCW1 is sent form the Dual FMCW Chirp Generator item 382; hereinafter generator, to the transceiver item 390.  This is incorrect.  The transceiver is a circuit that comprises the mixer 388 and the generator 382.  In other words, the mixer 388 should be inside the transceiver not the computer.  The generator 382 should also be inside the transceiver 390.  If Applicant wants to show a signal being transmitted to an object/target, Applicant would need to show a signal leaving an antenna away from all the relevant circuitry.  The specification at paragraphs 20, 24, 26 and 27 indicate that item 390 is a transceiver.  It appears that Applicant is treating item 390 as a transmit and receive antenna.  
Aside from the objections, Figure 4C clearly shows that FMCW2 is sent from the generator 382 to the mixer 388 which is in contrast to the language of Para. 31 which states “The delayed FMCW2 is transmitted to the object, and the returned signal is mixed with a returned signal from the non-delayed FMCW1 waveform.”  It appears from said Para. 31 that the returned signal is a return (reflection/echo) of FMCW2.  In other words, according to Para. 31, both FMCW 1 & FMCW2 are transmitted whereas Fig. 4Cshows only FMCW 1 being transmitted.  
The amended Fig. 4 A shows FMCW 2 being transmitted and sent from the generator 382 to the mixer 388.  The Examiner does not see where there is support for this in any of the drawings/figures or specification including paragraph 31.  For example, the amended Figure 4A does not show the non-delayed FMCW 1 fed as input to the mixer 388 as required by paragraph 31.  Again, it should have been Fig. 4C that should have been amended.  Thus, Figure 4A is new matter.  Below is a summary Table. 
Amended Fig. 4A
Fig. 4C
Para. 31
Transmit FMCW 1
Transmit FMCW 1
Transmit FMCW 1
Transmit FMCW 2
Not Applicable
Transmit FMCW 2
Mix FMCW 2 with       unknown return
Mix FMCW 2 with                     FMCW 1 return
Mix FMCW 1 return with FMCW 2 return


It appears that the return of Para. 31 is the return of FMCW 2.  The Examiner points out that the FMCW 2 being mixed in amended Fig. 4A is not a return. Even assuming arguendo that Applicant could combine the features of Fig. 4C and Para. 31, said combination would still not arrive at the features shown in Fig. 4A because Para. 31 is mixing only returns and it is unclear which return is being mixed in Fig. 4A.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claims 9 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The subject matter of claims 9 and 14 are directed to mixing the return/echoes corresponding to FMCW1 & FMCW2 as the two inputs to the mixer as discussed supra which is not shown in any of the drawings. 
None of the drawings show FMCW2 being transmitted and received as well as showing a received FMCW2 fed as an input to a mixer.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
MPEP 2164.01(a) sets forth the factors to be considered to determine if a disclosure meets the enable requirement.  These factors and their analysis follow:
See Spec. (citing Para. 20 “The dual FMCW chirp generator 382 provides two identical streams (FMCWl and FMCW2), but the one that is connected directly to a mixer 388 (FMCW2) starts ahead of the one that is connected to a transceiver 390 to mimic a shift in space.”).  Thus, one of ordinary skill can clearly see that the mimic shift is created before being transmitted.  As such, the transceiver must receive the two reflections corresponding to FMCW1 and FMCW 2 at the same time in order to maintain the same said mimic shift.  However, one of ordinary skill understands that the reception of FMCW1 and FMCW2 at the same time would create interference.  Thus, one of ordinary skill would have to assume that there are at least two receive antenna each having its own receive channel including filtering capability to remove the other FMCW return in order to prevent constructive and deconstructive interferences.  For example, channel 1 would receive both FMCW1 and FMCW2 but filter out FMCW2 whereas channel 2 would receive both FMCW1 and FMCW2 but filter out FMCW1 and then the mixer would receive as input FMCW1 of channel 1 and FMCW2 of channel 2.   Again, the disclosure does not disclose having two receive antenna, two receive channels and filtering to remove the effects of interference caused by receiving both FMCW1 & FMCW2 at the same time.  The Examiner also notes that there is no algorithm provided for the filtering as required by the assumptions.  The assumed type of filter would likely be an impulse response type filter and not the standard low pass filter used for baseband purposes.

Factor (C) the state of the prior art – The prior art is consistent with the original drawings which show one of the two FMCW waveforms transmitted and received and mixed with the other of the said two FMCW waveforms wherein the second FMCW waveforms is not transmitted.  The prior art does not show mixing two received reflections together as inputs to a mixer.  For examples of relevant prior art, please refer to section titled “Allowable Subject Matter.”
Factor (D) the level of one of ordinary skill – same rationale as given for factor (B);
Factor (G) the existence of working examples – No drawings show the claimed subject matter.  No algorithms or equations are provided for the filtering that would be required based on the assumption in Factor (B).    
Factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – Whether this is enabled depends on whether the applicant can rely on the assumptions made in Factor (B).  Based on the number of assumptions, it is not reasonable certain that the Applicant consider said assumption when making the invention thus 
The remaining factors are factor (A) The breadth of the claims; factor (E) the level of predictability in the art.  The Examiner has determined these factors are not relevant based on the instant facts.  It is established by the Federal Circuit that all of the Wands factors need not be reviewed when determining whether a disclosure is enabling.  See Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”).   
Based on the relevant factors, the Examiner finds claims 9-14 are not enabled by the instant Specification.  
Dependent claims 10-13 are rejected due to dependency on rejected base claim 9.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 1 clearly identifies the returned echo of the first modulated continuous wave (FMCW1) from the object as one of the two inputs of the mixer.   The issue is 
The Examiner notes that the first interpretation (1) may be based in part on either and/or both Para. 31 of the Specification and/or amended Figure 4A dated 01/25/2022 wherein amended Fig. 4A was discussed supra in the section titled Drawing Objections as constituting new matter.  For example, claim 1 requires both FMCW 1 & FMCW 2 to be transmitted to the object and interpretation (1) requires that FMCW 2 be sent from the generator (generating location) to an input of the mixer.  However, it is unclear based on said language in question discussed supra as to all paths taken by FMCW 2.  
Regarding the second interpretation (2), neither the specification nor the drawings explain how the transceiver is able to ensure that the mixer receives as inputs the returns/echoes as reflections from the target corresponding to both the transmitted FMCW1 and FMCW2 as opposed to receiving the returns/echoes as reflections from the target corresponding to either just FMCW1 alone or just FMCW2 alone.  This issue is similar to the one discussed supra in the 112(a) rejection regarding claims 9-14.  
For examination purposes, the Examiner will interpret the claims based on the first interpretation (1).  Regarding the first interpretation, one of ordinary skill would have to assume that there is some type of coupling device such as a divider or splitter that separates the FMCW2 signal into two signals (FMCW2A & FMCW2B) wherein said coupling device is located before (upstream) the antenna and before (upstream) the mixer so that the claimed invention can simultaneously both transmit FMCW2A to an object and feed FMCW2B into the mixer.  
The subject matter of claim 14 clearly identifies the two inputs of a mixer being the returns/echoes received as reflections from the target corresponding to the transmitted FMCW1 and FMCW2 generated signals.  However, the language “and into the mixer” appears to be a dangling modifier because it is unclear as to what said language “and into the mixer” is modifying and said language appears unnecessary.  As such, the metes and bounds of the claims are indefinite.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
Dependent claims 2-8 and 10-13 are rejected due to dependency on a rejected base claim.
Allowable Subject Matter
Claims 1 – 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Stove (US 2011/0037642) shows in Fig. 1a a first signal transmitted and received wherein the received first signal is input to a mixer.  Stove also shows a second signal which is a delayed first of the first signal that is received as input to a mixer.  Stove does not show transmitting second signal to an object.  
Subburaj (US/10,101,438) shows in Fig. 2 a first signal transmitted that may optionally be shifted 212 that is transmitted 230 and received 240 wherein the received first signal is input to I & Q mixers 262, 263.  Subburaj also shows a second signal that may be optionally shifted 299 fed into I & Q mixers 262, 263.  Subburaj does not show the second signal being transmitted.  
Benari (US 2009/0189800) shows in Fig. 1 signal TXO which is transmitted and received and then shifted 15 and then fed as input to a mixer 16.  Benari also shows LO signal being fed as an input to a mixer 16.  Benari does not show LO signal as being transmitted.  
Juergen (US 2005/0225476) shows in Fig. 1 a first pulse 12 being transmitted and received and fed as input to mixer 21.  Juergen also shows a second time shifted pulse 23 being fed as input to mixer 21.  Juergen does not show the second time shifted pulse 23 being transmitted.  
Based on the issues raised in this office action and the prior art discussed supra, the Examiner suggests looking at Figure 4B for future amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.W.J./Examiner, Art Unit 3648                         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648